Case: 18-40408   Document: 00514959303     Page: 1   Date Filed: 05/16/2019




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                Fifth Circuit

                                                                 FILED
                                                               May 16, 2019
                                 No. 18-40408
                                                              Lyle W. Cayce
                                                                   Clerk
LUCA CICALESE, Medical Doctor; CRISTIANA RASTELLINI, Medical
Doctor,

             Plaintiffs - Appellants

v.

THE UNIVERSITY OF TEXAS MEDICAL BRANCH,

             Defendant - Appellee




                Appeal from the United States District Court
                     for the Southern District of Texas


Before ELROD, WILLETT, and DUNCAN, Circuit Judges.
STUART KYLE DUNCAN, Circuit Judge:
      Luca Cicalese, M.D., and Cristiana Rastellini, M.D. (“Cicalese and
Rastellini” or “Appellants”), appeal the dismissal of their Title VII national
origin discrimination claims against the University of Texas Medical Branch
at Galveston (“UTMB”). We affirm in part and vacate and remand in part.
                                       I.
      Cicalese and Rastellini, a married couple, were born in Italy. They moved
to the United States and both began working for UTMB in 2007. Cicalese
worked as a tenured professor and director of UTMB’s Transplant and Organ
Failure Center. Rastellini accepted a tenure-track faculty position and directed
    Case: 18-40408   Document: 00514959303     Page: 2   Date Filed: 05/16/2019



                                No. 18-40408
UTMB’s Transplant and Cellular Transplantation research. When they
arrived in the United States, neither was licensed to practice medicine in
Texas. But UTMB granted them faculty medical licenses and offered to renew
those licenses indefinitely. All went well for several years: Cicalese was
appointed UTMB’s director of Hepatobiliary Surgery and created a Ph.D.
program for international students in 2012; Rastellini opened a new clinical
islet transplant program.
     But, according to the allegations in the First Amended Complaint, the
couple began having problems after Dr. Danny Jacobs joined UTMB as Dean
in late 2012. Soon after being hired, Jacobs said to the couple, “What are you
doing here? You should go back to Italy.” Jacobs altered job performance
evaluation criteria so that Rastellini could not achieve positive evaluations
without obtaining funding from the National Institutes of Health. As a result,
Rastellini received negative evaluations and was moved to an “inadequate”
laboratory to make room for another researcher. Jacobs also refused to
publicize an “Order of Merit” presented to Rastellini from the President of
Italy. Cicalese fared no better under Jacobs’s leadership. Jacobs suspended
UTMB’s liver transplant program, removed Cicalese from his position as
director of the Transplant and Organ Failure Center, and investigated
Cicalese’s handling of liver cancer surgeries. Cicalese believes this
investigation was a “sham” meant to discredit him.
      The couple’s problems intensified in late 2014 when Jacobs hired Dr.
Douglas Tyler as chairman of surgery. Tyler, when speaking of the Italian
Ph.D. students in Cicalese’s program, said he did not care about “these
Italians.” And, perhaps more than once, Tyler referred to “stupidity” and
failure to “understand[] a situation” as an “Italian thing.” Tyler excluded
Rastellini from departmental activities and made demeaning comments about
her work. Rastellini was forced to cease her own research and “work for
                                      2
     Case: 18-40408       Document: 00514959303         Page: 3    Date Filed: 05/16/2019



                                      No. 18-40408
another, less-experienced” researcher. She was demoted to “a part-time, non-
tenure track position at a significantly lower pay rate.” Tyler also reduced
Cicalese’s salary, restricted his work, refused to provide him favorable
references, and demeaned him and his work. Cicalese’s director titles were
“reassigned to American Doctors who are less qualified than Dr. Cicalese.” In
addition, Tyler instated a new policy rescinding all permanent faculty
licensure waivers. According to Appellants, this was meant to target them as
the “[o]nly two physicians” at UTMB who benefited from the permanent
waiver, and they were both Italians.
       The couple sued UTMB, alleging that “[d]irect and/or circumstantial
evidence exists showing that [UTMB] intended to discriminate against [them]
because of their national origin, in violation of Title VII.” UTMB moved to
dismiss under Federal Rule of Civil Procedure 12(b)(6). The district court
granted UTMB’s motion, concluding the couple had failed to state a plausible
national origin discrimination claim or a hostile work environment claim under
Title VII. Cicalese and Rastellini appeal, arguing the district court erred by
holding they failed to state a claim for national origin discrimination. 1
                                             II.
       We review de novo a district court’s dismissal under Rule 12(b)(6). Equal
Access for El Paso, Inc. v. Hawkins, 509 F.3d 697, 701–02 (5th Cir. 2007). “To
survive a motion to dismiss, a complaint must contain sufficient factual matter
which, when taken as true, states ‘a claim to relief that is plausible on its face.’”
Innova Hosp. San Antonio, Ltd. P’ship v. Blue Cross & Blue Shield of Ga., Inc.,
892 F.3d 719, 726 (5th Cir. 2018) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.
1 Appellants have failed to contest on appeal the dismissal of their hostile work environment
claims. Any error as to those claims is therefore waived. See Valle v. City of Houston, 613
F.3d 536, 544 n.5 (5th Cir. 2010).
                                             3
     Case: 18-40408       Document: 00514959303          Page: 4     Date Filed: 05/16/2019



                                       No. 18-40408
544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads
factual content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,
678 (2009). A complaint “does not need detailed factual allegations,” but the
facts alleged “must be enough to raise a right to relief above the speculative
level.” Twombly, 550 U.S. at 555 (citing 5 WRIGHT & MILLER, FED. PRAC. &
PROC. § 1216, 235–36 (3d ed. 2004)).
                                             III.
       On appeal, Appellants contend the district court erred by holding them
to a heightened pleading standard when dismissing their national origin
disparate-treatment claims. 2 “Disparate-treatment discrimination addresses
employment actions that treat an employee worse than others based on the
employee’s race, color, religion, sex, or national origin. In such disparate-
treatment cases, proof and finding of discriminatory motive is required.”
Pacheco v. Mineta, 448 F.3d 783, 787 (5th Cir. 2006). A plaintiff can prove
discriminatory motive through either direct or circumstantial evidence. Portis
v. First Nat’l Bank of New Albany, Miss., 34 F.3d 325, 328 (5th Cir. 1994).
When a plaintiff builds a case on circumstantial evidence, a court analyzes the
plaintiff’s claim under the McDonnell Douglas framework. See Laxton v. Gap
Inc., 333 F.3d 572, 578 (5th Cir. 2003). “Under this framework, the plaintiff




2 The district court also concluded that “Cicalese and Rastellini have not pled a disparate-
impact theory in their complaint.” Appellants seem to contest that conclusion on appeal, but
their entire argument on that score is the following: “Because the only physicians affected
[by the Faculty Temporary License Extensions policy] were Italian, Dr. Cicalese’s claim
would be in the nature of both a disparate treatment and a disparate impact claim, contrary
to the Court’s holding.” (emphasis added). Even assuming Appellants pleaded a disparate-
impact claim in their live complaint, this “passing reference” is insufficient to prevent waiver
on appeal. Hollis v. Lynch, 827 F.3d 436, 451 (5th Cir. 2016). We therefore affirm the district
court’s conclusion that Appellants failed to plead a disparate-impact claim.
                                               4
    Case: 18-40408     Document: 00514959303      Page: 5   Date Filed: 05/16/2019



                                  No. 18-40408
must first create a presumption of discrimination by making out a prima facie
case of discrimination.” Id.
      In Appellants’ view, the district court confused the plausibility pleading
standard of Twombly/Iqbal with the evidentiary standard of McDonnell
Douglas. Under the Twombly/Iqbal pleading standard, a complaint must
“state a claim to relief that is plausible on its face.’” Twombly, 550 U.S. at 570.
This differs, of course, from the McDonnell Douglas standard, which
“established an allocation of the burden of production and an order for the
presentation of proof in Title VII discriminatory-treatment cases.” St. Mary’s
Honor Ctr. v. Hicks, 509 U.S. 502, 506 (1993).
      Appellants are right, as the district court acknowledged, that the
Supreme Court has distinguished the McDonnell Douglas evidentiary
standard from pleading requirements. See Swierkiewicz v. Sorema N.A., 534
U.S. 506, 510–11 (2002). Accordingly, “a plaintiff need not make out a prima
facie case of discrimination [under McDonnell Douglas] in order to survive a
Rule 12(b)(6) motion to dismiss for failure to state a claim.” Raj v. La. State
Univ., 714 F.3d 322, 331 (5th Cir. 2013). A district court therefore errs by
requiring “a showing of each prong of the prima facie test for disparate
treatment at the pleading stage[.]” Id. But we have also explained that,
although plaintiffs do not “have to submit evidence to establish a prima facie
case of discrimination at this stage, [they must] plead sufficient facts on all of
the ultimate elements of a disparate treatment claim to make [their] case
plausible.” Chhim v. Univ. of Tex. at Austin, 836 F.3d 467, 470 (5th Cir. 2016)
(emphasis added).
      Thus, our task is to identify the ultimate elements of a disparate
treatment claim and then determine whether the district court erred by
requiring Appellants to plead something beyond those elements to survive a
motion to dismiss. As we have stated, there are two ultimate elements a
                                        5
    Case: 18-40408    Document: 00514959303     Page: 6   Date Filed: 05/16/2019



                                 No. 18-40408
plaintiff must plead to support a disparate treatment claim under Title VII:
(1) an “adverse employment action,” (2) taken against a plaintiff “because of
her protected status.” See Raj, 714 F.3d at 331 (quoting Kanida v. Gulf Coast
Med. Pers. LP, 363 F.3d 568, 576 (5th Cir. 2004)); see also id. (explaining a
plaintiff must allege “facts, [either] direct or circumstantial, that would
suggest [the employer’s] actions were based on [the plaintiff’s] race or national
origin or that [the employer] treated similarly situated employees of other
races or national origin more favorably”); Pacheco, 448 F.3d at 787 (a
“discriminatory motive is required” for disparate treatment claims). If a
plaintiff’s disparate treatment claim depends on circumstantial evidence, he
will “ultimately have to show” that he can satisfy the McDonnell Douglas
framework. Chhim, 836 F.3d at 470. In such cases, we have said that it can be
“helpful to reference” that framework when the court is determining whether
a plaintiff has plausibly alleged the ultimate elements of the disparate
treatment claim. See, e.g., id. at 470–71 (considering whether the plaintiff
pleaded facts suggesting that the employer hired an applicant who was
“similarly situated” to the plaintiff or “less qualified” than the plaintiff in
accordance with the McDonnell Douglas framework).
      We reiterate, however, that a court errs by requiring a plaintiff to plead
something more than the “ultimate elements” of a claim. Id. at 470. A court
thus inappropriately heightens the pleading standard by subjecting a
plaintiff’s allegations to a rigorous factual or evidentiary analysis under the
McDonnell Douglas framework in response to a motion to dismiss. See
Swierkiewicz, 534 U.S. at 512 (explaining “the precise requirements of a prima
facie case can vary depending on the context and were ‘never intended to be
rigid mechanized, or ritualistic’” (quoting Furnco Constr. Corp. v. Waters, 438
U.S. 567, 577 (1978))); see also Twombly, 550 U.S. at 508 (citing Swerkiewicz,
534 U.S. at 508) (explaining that the Twombly pleading standard “[does] not
                                       6
    Case: 18-40408     Document: 00514959303      Page: 7    Date Filed: 05/16/2019



                                  No. 18-40408
require[ ] heightened fact pleading of specifics, but only enough facts to state a
claim to relief that is plausible on its face”). Such inquiries are better suited to
summary judgment. See, e.g., Thompson v. City of Waco, 764 F.3d 500, 506 (5th
Cir. 2014) (explaining “that further assessment of [appellant’s] claim is fact-
intensive and better suited for the summary-judgment or trial stage”).
      The district court found Appellants did not allege facts plausibly showing
any adverse actions taken because of their national origin. The court reasoned
Appellants did not allege with adequate specificity that any “similarly
situated” non-Italian employee was treated differently, and it therefore
concluded they failed to plausibly allege circumstantial evidence of
discriminatory motive. Specifically, the court faulted the live complaint
because it failed to sufficiently allege how Appellants’ co-workers “were treated
differently under nearly identical circumstances.” (emphasis added). The court
also reasoned that Jacobs’s and Tyler’s derogatory statements about Italians
were mere “stray remarks” and so could not plausibly constitute direct
evidence of discriminatory motive. Cf., e.g., Raj, 714 F.3d at 331 (concluding
plaintiff’s “complaint and speculation did not allege any facts, direct or
circumstantial, that would suggest [employer’s] actions were based on
[plaintiff’s] race or national origin”). In arriving at that conclusion, the court
faulted Appellants for failing to allege precisely when and how many times
Tyler and Jacobs made derogatory remarks about Italians.
      We disagree with the district court’s analysis. While a close call, we
conclude that Cicalese and Rastellini—in claiming UTMB’s various actions
against them were motivated by anti-Italian bias—alleged sufficient facts to
“nudge[ ] their claims across the line from conceivable to plausible.” Twombly,
550 U.S. at 547; see, e.g., Swierkiewicz, 534 U.S. at 514 (noting with approval
that the complaint “detailed the events” transpiring before the adverse
employment action, “provided relevant dates, and included the ages and
                                         7
     Case: 18-40408        Document: 00514959303          Page: 8     Date Filed: 05/16/2019



                                        No. 18-40408
nationalities of at least some of the relevant persons involved with [the
plaintiff’s] termination”). The district court erred by holding Appellants to a
heightened pleading standard. The court’s analysis of the complaint’s
allegations—scrutinizing whether Appellants’ fellow employees were really
“similarly situated” and whether Jacobs’s and Tyler’s derogatory statements
about Italians amounted to “stray remarks”—was more suited to the summary
judgment phase. See, e.g., Wheeler v. BL Dev. Corp., 415 F.3d 399, 405–06 (5th
Cir. 2005) (assessing, for summary judgment purposes, whether plaintiffs
adduced evidence “that they were treated less favorably than a similarly
situated person of a different race”); Reed v. Neopost USA, Inc., 701 F.3d 434,
441 (5th Cir. 2012) (“Where a plaintiff offers remarks as direct evidence [of
discrimination], we apply a four-part test to determine whether they are
sufficient to overcome summary judgment.”). At this stage of the proceedings,
a plaintiff need only plausibly allege facts going to the ultimate elements of the
claim to survive a motion to dismiss. On a de novo review of Appellants’ live
complaint, we conclude they surmounted that lower bar.
       Accordingly, we vacate the district court’s dismissal of Appellants’
disparate treatment claims and remand for further proceedings. 3
                                              IV.
       We AFFIRM the district court’s judgment concerning Appellants’ Title
VII disparate impact and hostile work environment claims. We VACATE the
district court’s judgment dismissing Appellants’ Title VII disparate treatment
claim and REMAND for further proceedings consistent with this opinion.
       AFFIRMED IN PART; VACATED AND REMANDED IN PART



3We need not consider UTMB’s alternative argument that Appellants failed to exhaust their
administrative remedies under Title VII. As UTMB acknowledges, the district court did not
resolve this issue in light of its dismissal order. We therefore remand to the district court for
consideration of that issue in the first instance.
                                               8